Case 1:14-cr-00620-JFK Document 41 Filed 04/23/20 Page 1 of 1

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ADOC H
SOUTHERN DISTRICT OF NEW YORK

 

 

ELECTRONICALLY FILED (

SOUTHERN DISTRICT OF NEW YORK x | DATE Ft LED Gla i200 |

 

Aaa Eide NEA SE IEE soe ETUC EL Zor HAL MAR TE EASES SRL Pn

 

UNITED STATES OF AMERICA,
-against- : No. 14 Cr. 620 {JFK)
RAMESH SESHAN, : ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

Defendant’s reply to the Government’s letter in opposition
to his request for compassionate release, (BCF No. 40), must be
filed by no later than 5:00 p.m. on Monday, April 27, 2020.

The Court will hear Defendant’s motion for sentence
reduction, (ECF No. 34}, on Thursday, April 30, 2020 at 10:30
a.m. The conference will occur telephonically using the
following dial-in information:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

Prior te the conference, Defense counsel must confirm
whether Defendant will join the conference by phone, or whether
Defendant voluntarily waives his right to be present during the
conference.

SO ORDERED.

Dated: New York, New York ae,
April 23, 2020

John F.’ Keenan
United States District Judge
